United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-1549
                     ___________________________

                             Beau Jackson Morris

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Judy Morrison; Mark Lund; Steve Jenkins; Shawn Howard; Jeremy Wulbecker;
                               Carol Strough

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                         Submitted: August 22, 2012
                           Filed: August 31, 2012
                               [Unpublished]
                               ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action based on alleged damage to religious property
during a prison cell search, Iowa inmate Beau Morris appeals the district court’s1
adverse grant of summary judgment based on qualified immunity. For reversal,
Morris argues that a genuine issue of material fact remains as to whether defendants’
conduct infringed on his free-exercise rights and violated the Religious Land Use and
Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc.

       After careful de novo review, see Schoelch v. Mitchell, 625 F.3d 1041, 1045-46
(8th Cir. 2010), we agree with the district court’s summary judgment decision, see
Gladson v. Iowa Dep’t of Corr., 551 F.3d 825, 832-33 (8th Cir. 2009) (when faced
with both First Amendment and RLUIPA claims, threshold inquiry is whether prison
has substantially burdened prisoner’s ability to practice religion; if prisoner fails to
put forth sufficient evidence of substantial burden, court need not further analyze
claim; to constitute substantial burden, government policy or actions must
significantly inhibit or constrain religious conduct or expression, meaningfully curtail
person’s ability to express adherence to his faith, or deny him reasonable
opportunities to engage in activities fundamental to his religion); Richmond v. City
of Brooklyn Ctr., 490 F.3d 1002, 1006 (8th Cir. 2007) (qualified immunity protects
government official unless official’s conduct violated clearly established
constitutional or statutory right at time of deprivation).

       To the extent Morris advances a new claim that defendants denied him access
to the courts, we decline to consider it. See Stone v. Harry, 364 F.3d 912, 914 (8th
Cir. 2004) (declining to consider claims advanced for first time on appeal).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                          -2-